Citation Nr: 1625432	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES
 
1.  Entitlement to service connection for a skin disorder.  
 
2.  Entitlement to an increased rating in excess of 10 percent for a lumbar strain.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 

ATTORNEY FOR THE BOARD
 
Kristi L. Gunn, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1979 to June 1991. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and Cleveland, Ohio.  The case was certified to the Board by the Nashville, Tennessee RO.  
 
In April 2016, the Veteran testified at a video conference hearing before the undersigned.  Thereafter the record was held open for 60 days and the Veteran submitted additional evidence.  As the claims are being remanded, the Agency of Original Jurisdiction will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304(c) (2015).  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
With regard to the Veteran's claim of entitlement to service connection for a skin disorder, the Veteran asserts that she incurred her current skin disorder during military service.  She testified at her April 2016 Board hearing that at service entry in 1979 she was stationed at Fort Bliss in El Paso, Texas.  She testified that while so stationed she was in the field on a consistent basis anywhere from 60 to 120 days.  She testified that Fort Bliss is similar to being in a desert and that being outside all the time caused her to develop skin rashes.  She indicated that the rashes would appear on her face, back, legs, and arms, and that she received treatment at sick call for rashes at various times from 1979 to 1985, while in the military.  She alleged that her rashes continued after she was transferred to Germany.  The Veteran asserts that she currently has a skin disorder and attributes it to her military service.  
 
Service treatment records reflect complaints and treatment for skin rashes.  In November 1979, the Veteran visited sick call with complaints of a rash on her legs.  She was assessed with probable contact dermatitis.  The Veteran returned to sick call in May 1980 with complaints of a rash lasting for three weeks.  She was diagnosed with dermatitis of unknown etiology.  In October 1980, the Veteran complained of itchiness on her chest, back, and hair.  Physical examination of the Veteran revealed small, light brown patches on her chest and back.  She was diagnosed with atopic dermatitis and prescribed Atarax.  

At a December 1983 sick call visit, the Veteran reported a nightly rash with raised welts.  After physical examination testing, the Veteran was diagnosed with emotional urticaria.  The Veteran returned to sick call in February 1985 with complaints of a rash.  Examination of the Veteran reflected brownish spots on her back and right shoulder.  She was diagnosed with rule out tinea versicolor.  In November 1987, the Veteran visited sick call for treatment of facial eczema.  At a May 1991 discharge examination the Veteran's skin was clinically evaluated as normal.  
 
Post service treatment records showed no complaints, treatment, or diagnosis of a skin disorder.  In October 2008, the Veteran was afforded a VA examination for her claimed skin disorder.  Following that examination the VA examiner found no current medical evidence of a skin disorder.  Since then, however, the Veteran has submitted a May 2016 medical statement from a VA physician noting that she is currently receiving treatment for allergic urticaria, a diagnosed skin disability.  As the October 2008 examiner found no evidence of a current skin disorder at the time of the examination, a new VA medical addendum opinion is warranted in order to resolve the question of whether the Veteran's current skin disorder is caused by her military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.)  
 
Turning to the question of entitlement to an increased rating claim for a lumbar strain the Veteran contends that the most recent VA examination was inadequate for rating purposes.  At the April 2016 Board hearing, the Veteran testified that the examination of her back took less than ten minutes and that no range of motion testing was conducted.  She explained that the VA examiner only asked whether she could touch her toes, and that the examiner did not use any instrument to measure the nature of any range of motion demonstrated.  She further added that she reported having flare-ups and back spasms.  See the Board hearing transcript, p.11.  
 
The record shows that the Veteran was afforded a VA back examination in August 2015.  Range of motion testing was noted as normal in all planes of movement, but there were no specific degrees accompanying such documentation.  It was also noted that the Veteran denied having flare-ups as well as guarding or muscle spasms of the spine.  As the findings reported in the examination report are inconsistent with the Veteran's testimony at the April 2016 Board hearing, the examination is considered not adequate for rating the current nature and severity of her back disorder.  A new VA examination is warranted in order to determine the current severity of the Veteran's service-connected lumbar spine disability.  
 
Since the claims are being remanded, updated treatment records should be obtained and associated with the electronic file.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her claimed skin disorder and her service connected lumbar strain.  After acquiring this information and obtaining any necessary authorization, the RO must attempt to obtain and associate any outstanding pertinent records with the electronic file.  
 
A specific request should be made to secure VA treatment records from the Alvin C. York Campus of the Tennessee Valley Healthcare System in Murfreesboro, Tennessee, dated since January 2016.  If any identified records are not obtainable (or none exist), the Veteran and her representative should be notified and the record clearly documented.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  
 
2.  After all available records have been associated with the electronic file, provide a VA dermatologist access to all pertinent records, to include all electronic files, so that he/she may provide an opinion addressing whether it is at least as likely as not that any currently diagnosed skin disorder is related to service.  The reviewing dermatologist may order that the Veteran be reexamined if deemed necessary to answer the question posed.   The examiner must consider the service medical records, as well as the post service medical records to include those showing a current diagnosis of allergic urticaria, as reflected in a May 2016 VA medical statement.  
 
A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training. 
 
The examining dermatologist is advised that she/he must discuss the Veteran's self-reported history of a continuity of symptoms since active duty.  While the Veteran is not competent to state that she has suffered from a specific skin disorder, such as allergic urticaria, since service, she is competent to state that she has had skin rashes and skin problems since active duty.  The physician is advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  
 
3.  After all available records have been associated with the electronic file, schedule the Veteran for a VA examination to determine the nature and severity of her lumbar strain.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to the lumbar strain.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner should perform range of motion testing which MUST be administered with a goniometer.  The fact that a goniometer was used MUST be reflected in the examination report.  A complete rationale for any opinions expressed must be provided.  
 
4.  The Veteran is to be notified that it is her responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  
 
5.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his/her consideration of VBMS and/or Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  
 
6.  Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the Veteran and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




